In a proceeding pursuant to Social Services Law § 384-b to terminate the father’s parental rights, the father appeals from an order of disposition of the Family Court, Queens County (Hunt, J), dated October 19, 2001, which, after a fact-finding hearing, terminated his parental rights on the ground of abandonment without conducting a dispositional hearing.
Ordered that the order is affirmed, without costs or disbursements.
*439The Family Court properly determined that there was clear and convincing evidence of the father’s abandonment of his child during the six-month period before the filing of the petition (see Social Services Law § 384-b [4] [b]; Matter of I.R., 153 AD2d 559, 560 [1989]). The father’s contact with his child was insufficient to defeat the presumption of abandonment (see Matter of Kerry J., 288 AJD2d 221 [2001]; Matter of Nahiem G., 241 AD2d 632, 633 [1997]). Furthermore, we find no reason to disturb the Family Court’s assessment of the witnesses’ credibility (see Matter of Jasmine T, 162 AD2d 756 [1990]).
The Family Court acted within its discretion in terminating the father’s parental rights without first conducting a dispositional hearing (see Matter of Tashara B., 299 AD2d 356 [2002]). Smith, J.E, Krausman, McGinity and Rivera, JJ., concur.